Citation Nr: 1303101	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-46 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from January 1975 until her retirement in May 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating her desire to withdraw the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  The record shows that the Veteran filed a timely notice of disagreement to the denial of a claim for service connection for a low back disability.  In addition, she perfected her appeal with the submission of a timely substantive appeal following the issuance of the statement of the case.

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, in a written statement received in January 2013, the Veteran informed the Board that she no longer wished to pursue her appeal with respect to the issue of entitlement to service connection for a low back disability.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn her substantive appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal on the issue of entitlement to service connection for a low back disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


